Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 1 of 40 PageID #: 1372



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


VANDA PHARMACEUTICALS INC.,                    )
                                               )
                   Plaintiff,                  )
                                               )
       v.                                      )    C.A. No. 18-651 (CFC)
                                               )
TEVA PHARMACEUTICALS USA, INC.,                )
                                               )
                   Defendant.                  )
                                               )
                                               )


            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT


              Plaintiff Vanda Pharmaceuticals Inc. (“Vanda”) for its First Amended Complaint

against Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) alleges as follows:

                                       I.   THE PARTIES

              1.       Plaintiff Vanda is a Delaware corporation with its principal place of

business at 2200 Pennsylvania Ave. NW, Suite 300E, Washington, DC 20037. Vanda is a

pharmaceutical company that focuses on the development and commercialization of new

medicines to address unmet medical needs, including HETLIOZ® (tasimelteon oral capsules),

for the treatment of Non-24-Hour Sleep-Wake Disorder (“Non-24”).

              2.       On information and belief, Defendant Teva is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 1090

Horsham Road, North Wales, Pennsylvania 19454.

                                II.   NATURE OF THE ACTION

              3.       This is an action arising under the patent laws of the United States (Title

35, U.S. Code, §§ 100, et seq.) based upon Teva’s infringement of one or more claims of
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 2 of 40 PageID #: 1373



Vanda’s U.S. Patent Nos. RE46,604 (“the RE604 patent”); 9,060,995 (“the ’995 patent”);

9,539,234 (“the ’234 patent”); 9,549,913 (“the ’913 patent”); 9,730,910 (“the ’910 patent”); and

9,855,241 (“the ’241 patent”) (collectively “the Asserted Patents”), which, in relevant part,

generally relate to the use of tasimelteon in the treatment of Non-24, and based upon Teva’s

infringement of one or more claims of Vanda’s U.S. Patent No. 10,071,977 (“the ’977 patent”),

which, in relevant part, generally relates to purified tasimelteon and processes for preparing the

same.

               4.     Vanda is the holder of approved New Drug Application No. 205,677 for

Hetlioz® (tasimelteon) capsules, 20 mg, which was approved by the Food and Drug

Administration (“FDA”) on January 31, 2014, for the treatment of Non-24 (“HETLIOZ®

NDA”).

               5.     Tasimelteon is the active ingredient in HETLIOZ®.

               6.     On information and belief, Teva filed Abbreviated New Drug Application

No. 211601 (the “ANDA”) under § 505(j) of the Federal Food, Drug, and Cosmetic Act (the

“FFDCA”), to obtain approval to commercially manufacture and sell generic tasimelteon

capsules in its 20 mg strength for the treatment of Non-24 (“Teva’s ANDA Product”).

               7.     On information and belief, Teva made and included in its ANDA a

certification under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certification”) that, in its

opinion and to the best of its knowledge, the Asserted Patents are invalid, unenforceable, and/or

that certain claims will not be infringed by Teva’s ANDA Product.

               8.     On information and belief, Teva made and included in its ANDA a

certification under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) that, in its opinion and to the best of its




                                                2
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 3 of 40 PageID #: 1374



knowledge, the ’977 patent is invalid, unenforceable, and/or that certain claims will not be

infringed by Teva’s ANDA Product.

                 9.    Vanda received written notice of Teva’s ANDA and Paragraph IV

Certification as to the Asserted Patents on March 23, 2018 (“Notice Letter”), along with an

enclosed statement of Teva’s alleged factual and legal bases for stating that the Asserted Patents

are invalid, unenforceable, and/or will not be infringed by Teva’s ANDA Product (“Detailed

Statement”).

                 10.   Teva’s Detailed Statement does not provide any separate factual bases for

stating that the Asserted Patents will not be infringed by Teva’s ANDA Product apart from

arguing that the Asserted Patents are invalid.

                 11.   Teva’s Detailed Statement does not provide any factual bases for stating

that the Asserted Patents are unenforceable.

                 12.   This action is being commenced within 45 days of receipt of Teva’s

Notice Letter.

                 13.   Vanda received written notice of Teva’s Paragraph IV Certification as to

the ’977 patent on October 25, 2018 (“Supplemental Notice Letter”), along with an enclosed

statement of Teva’s alleged factual and legal bases for stating that the ’977 patent is invalid,

unenforceable, and/or will not be infringed by Teva’s ANDA Product (“Supplemental Detailed

Statement”).

                 14.   Teva’s Supplemental Detailed Statement does not provide any separate

factual bases for stating that the ’977 patent will not be infringed by Teva’s ANDA Product apart

from arguing that the ’977 patent is invalid.




                                                 3
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 4 of 40 PageID #: 1375



               15.     Teva’s Supplemental Detailed Statement does not provide any factual

bases for stating that the ’977 patent is unenforceable.

               16.     Teva has infringed one or more claims of each of the Asserted Patents and

the ’977 patent under 35 U.S.C. § 271(e)(2)(A) by virtue of the filing of the Teva ANDA with a

Paragraph IV Certification and seeking FDA approval of the Teva ANDA prior to the expiration

of the Asserted Patents or any extensions thereof.

               17.     Teva has infringed one or more claims of each of the Asserted Patents and

the ’977 patent under 35 U.S.C. § 271(e)(2)(A) by virtue of the filing of the Teva ANDA seeking

FDA approval to commercially manufacture, use, offer for sale, sell, distribute in, or import into

the United States generic tasimelteon for the treatment of Non-24 prior to the expiration of the

Asserted Patents and the ’977 patent or any extensions thereof. Teva will infringe one or more

claims of each of the Asserted Patents and the ’977 patent under 35 U.S.C. § 271(a), (b), (c), or

(g) should it engage in, induce, or contribute to the commercial manufacture, use, offer for sale,

sale, distribution in, or importation into the United States of generic tasimelteon for the treatment

of Non-24 prior to the expiration of the Asserted Patents and the ’977 patent or any extensions

thereof.

                                     III.    JURISDICTION

               18.     This action arises under the patent laws of the United States,

35 U.S.C. §§ 100, et seq., and this Court has subject matter jurisdiction over Vanda’s patent

infringement claims under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

               19.     This Court has personal jurisdiction over Teva because Teva is

incorporated in the State of Delaware.




                                                 4
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 5 of 40 PageID #: 1376



               20.     On information and belief, Teva’s registered agent for service of process is

Corporate Creations Network, Inc., with an address at 3411 Silverside Road #104, Tatnall

Building, Wilmington, Delaware 19810.

               21.     On information and belief, Teva is in the business of manufacturing

generic pharmaceuticals that it distributes or has distributed in the State of Delaware and

throughout the United States.

               22.     Teva has committed, or aided, abetted, contributed to, and/or participated

in the commission of acts of patent infringement that will lead to foreseeable harm and injury to

Vanda, which manufactures HETLIOZ® for sale and use throughout the United States, including

in this judicial District. On information and belief, and as indicated by the Notice Letter and

Supplemental Notice Letter, Teva prepared and filed ANDA No. 211601 with the intention of

seeking to market generic tasimelteon nationwide, including within this judicial District.

               23.     On information and belief, Teva plans to market and sell generic

tasimelteon in the State of Delaware, list generic tasimelteon on the State of Delaware’s

prescription drug formulary, and seek Medicaid reimbursement for sales of the ANDA products

in the State of Delaware, either directly or through one or more of Teva’s wholly owned

subsidiaries, agents, and/or alter egos.

               24.     On information and belief, Teva knows and intends that its proposed

generic tasimelteon product will be distributed and sold in Delaware and will thereby displace

sales of HETLIOZ®, causing injury to Vanda. Teva intends to take advantage of its established

channels of distribution in Delaware for the sale of its proposed generic tasimelteon product.

                                           IV.   VENUE

               25.     Venue is proper in this judicial District under 28 U.S.C. § 1400(b) because

Teva is incorporated in the State of Delaware.


                                                 5
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 6 of 40 PageID #: 1377



                                V.    THE PATENTS-IN-SUIT

  (U.S. PATENT NOS. RE46,604; 9,060,995; 9,539,234; 9,549,913; 9,730,910; 9,855,241;
                                  10,071,977)

              26.     The allegations above are incorporated herein by reference.

              27.     The Asserted Patents cover the use of tasimelteon to treat patients with

Non-24.

              28.     As explained in the Asserted Patents, “Non-24 occurs when individuals,

primarily blind with no light perception, are unable to synchronize their endogenous circadian

pacemaker to the 24-hour light/dark cycle. Without light as a synchronizer, and because the

period of the internal clock is typically a little longer than 24 hours, individuals with Non-24

experience their circadian drive to initiate sleep drifting later and later each day. Individuals

with Non-24 have abnormal night sleep patterns, accompanied by difficulty staying awake

during the day.” As also explained in the Asserted Patents, “[t]he ultimate treatment goal for

individuals with Non-24 is to entrain or synchronize their circadian rhythms into an appropriate

phase relationship with the 24-hour day so that they will have increased sleepiness during the

night and increased wakefulness during the daytime.”

              29.     The Asserted Patents explain that “Tasimelteon is a circadian regulator

which binds specifically to two high affinity melatonin receptors, Mel1a (MT1R) and Mel1b

(MT2R). These receptors are found in high density in the suprachiasmatic nucleus of the brain

(SCN), which is responsible for synchronizing our sleep/wake cycle.”

              30.     The ’977 patent covers purified tasimelteon and processes for obtaining

the same.

              31.     As explained in the ’977 patent, “the synthesis of tasimelteon can result in

a plurality of impurities following the end step synthesis” and that some such impurities “are



                                               6
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 7 of 40 PageID #: 1378



potentially genotoxic and must be controlled to ppm levels in order for the bulk GMP [Good

Manufacturing Practices] tasimelteon to be suitable for formulation into bulk pharmaceutical

composition and subsequently distributed into pharmaceutical dosage units.”

                                    U.S. Patent No. RE46,604

               32.     Vanda is the owner of all rights, title, and interest in the RE604 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

RE604 patent (a reissue patent) on November 14, 2017, to Marlene M. Dressman, John J.

Feeney, Louise W. Licamele, and Mihael H. Polymeropoulos as inventors, which was assigned

to Vanda. A true and correct copy of the RE604 patent is attached to this First Amended

Complaint as Exhibit A.

               33.     The RE604 patent generally claims methods of treating Non-24 by orally

administering 20 mg of tasimelteon once daily before bedtime. As an example, claim 1 of the

RE604 patent claims: “A method of entraining a patient suffering from Non-24 to a 24 hour

sleep-wake cycle in which the patient awakens at or near a target wake time following a daily

sleep period of approximately 7 to 9 hours, and maintaining said 24 hour sleep-wake cycle said

method comprising: treating the patient by orally administering to the patient 20 mg of

tasimelteon once daily before a target bedtime.”

               34.     The RE604 patent also claims methods of treating Non-24 by avoiding the

use of tasimelteon in combination with a CYP1A2 inhibitor, such as fluvoxamine. As an

example, claim 6 of the RE604 patent claims “The method of claim 1 further comprising: (i) first

determining if the patient is also being treated with a CYP1A2 inhibitor, and (ii) if the patient is

being treated with a CYP1A2 inhibitor, reducing the dose of the CYP1A2 inhibitor.” And claim

7 of the RE604 patent claims: “The method of claim 6 wherein the CYP1A2 inhibitor is

ciprofloxacin, fluvoxamine, or verapamil.”


                                                   7
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 8 of 40 PageID #: 1379



                                   U.S. Patent No. 9,060,995

              35.     Vanda is the owner of all rights, title, and interest in the ’995 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’995 patent on June 23, 2015, to Marlene M. Dressman, John J. Feeney, Louise W. Licamele,

and Mihael H. Polymeropoulos as inventors, which was assigned to Vanda. A true and correct

copy of the ’995 patent is attached to this First Amended Complaint as Exhibit B.

              36.     The ’995 patent generally claims a method of treating Non-24 by avoiding

the use of tasimelteon in combination with fluvoxamine. The sole claim, claim 1, claims “A

method of entraining a light perception impaired patient suffering from Non-24-Hour Sleep-

Wake Disorder to a 24-hour sleep-wake cycle in which the patient awakens at or near a target

wake time following a daily sleep period of approximately 7 to 9 hours, wherein the patient is

being treated with fluvoxamine, the method comprising: (A) discontinuing the fluvoxamine

treatment and then (B) orally treating the patient with 20 mg of tasimelteon once daily before a

target bedtime, thereby avoiding the use of tasimelteon in combination with fluvoxamine.”

                                   U.S. Patent No. 9,539,234

              37.     Vanda is the owner of all rights, title and interest in the ’234 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’234 patent on January 10, 2017, to Marlene M. Dressman, John J. Feeney, Louise W. Licamele,

and Mihael H. Polymeropoulos as inventors, which was assigned to Vanda. A true and correct

copy of the ’234 patent is attached to this First Amended Complaint as Exhibit C.

              38.     The ’234 patent generally claims methods of treating Non-24 by avoiding

the use of tasimelteon in combination with a strong CYP1A2 inhibitor. For example, claim 3,

which depends from claim 1, claims “The method of claim 1, that comprises treating the patient

for Non-24-Hour Sleep-Wake Disorder wherein the patient is light perception impaired (LPI).”


                                               8
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 9 of 40 PageID #: 1380



                                   U.S. Patent No. 9,549,913

               39.    Vanda is the owner of all rights, title, and interest in the ’913 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’913 patent on January 24, 2017, to Marlene M. Dressman, Louise W. Licamele, and Mihael H.

Polymeropoulos as inventors, which was assigned to Vanda. A true and correct copy of the ’913

patent is attached to this First Amended Complaint as Exhibit D.

               40.    The ’913 patent generally claims methods of entraining a patient’s cortisol

circadian rhythm to a 24-hour circadian rhythm and maintaining that 24-hour circadian rhythm

by orally administering to the patient tasimelteon once daily before a target bedtime. For

example, claim 1 claims “A method of entraining a patient’s cortisol circadian rhythm to a 24-

hour circadian rhythm and maintaining said 24-hour circadian rhythm, the method comprising:

treating the patient by orally administering to the patient tasimelteon once daily before a target

bedtime.” For example, claim 4 claims “The method of claim 1, wherein the patient suffers from

Non-24-Hour Sleep-Wake Disorder.”

                                   U.S. Patent No. 9,730,910

               41.    Vanda is the owner of all rights, title, and interest in the ’910 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’910 patent on August 15, 2017, to Marlene M. Dressman, John J. Feeney, Louise W. Licamele,

and Mihael H. Polymeropoulos as inventors, which was assigned to Vanda. A true and correct

copy of the ’910 patent is attached to this First Amended Complaint as Exhibit E.

               42.    The ’910 patent generally claims methods of treating Non-24 by avoiding

the use of tasimelteon in combination with rifampin. For example, claim 2, which depends from

claim 1, claims “The method of claim 1 that comprises treating the patient for Non-24-Hour

Sleep-Wake Disorder.” Claim 1 claims “A method of treating a patient for a circadian rhythm


                                                9
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 10 of 40 PageID #: 1381



disorder wherein the patient is being treated with rifampicin, the method comprising: (A)

discontinuing the rifampicin treatment and then (B) treating the patient with tasimelteon, thereby

avoiding the use of tasimelteon in combination with rifampicin and also thereby avoiding

reduced exposure to tasimelteon caused by induction of CYP3A4 by rifampicin.”

               43.    Rifampicin is also known as rifampin.

                                   U.S. Patent No. 9,855,241

               44.    Vanda is the owner of all rights, title, and interest in the ’241 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’241 patent on January 2, 2018, to Marlene M. Dressman, Louise W. Licamele, and Mihael H.

Polymeropoulos as inventors, which was assigned to Vanda. A true and correct copy of the ’241

patent is attached to this First Amended Complaint as Exhibit F.

               45.    The ’241 patent generally claims methods of synchronizing a patient’s

abnormal cortisol circadian rhythm and abnormal melatonin circadian rhythm with a natural

day/night cycle by treating the patient by orally administering to the patient an effective amount

of tasimelteon once daily before a target bedtime. For example, claim 4, which depends from

claim 1, claims “The method of claim 1, wherein the patient suffers from Non-24-Hour Sleep-

Wake Disorder.” Claim 1 claims “A method of synchronizing a patient’s abnormal cortisol

circadian rhythm and abnormal melatonin circadian rhythm with a natural day/night cycle, the

method comprising: treating the patient by orally administering to the patient an effective

amount of tasimelteon once daily before a target bedtime.”

                                  U.S. Patent No. 10,071,977

               46.    Vanda is the owner of all rights, title, and interest in the ’977 patent,

entitled “Highly Purified Pharmaceutical Grade Tasimelteon.” The USPTO duly and legally

issued the ’977 patent on September 11, 2018 to Deepak Phadke, Natalie M. Platt, and Ravi K.


                                               10
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 11 of 40 PageID #: 1382



Pandrapragada, as inventors, which was assigned to Vanda. A true and correct copy of the ’977

patent is attached to this First Amended Complaint as Exhibit G.

                47.    The ’977 patent generally claims purified tasimelteon and processes for

preparing the same. For example, claim 1 claims “A process for synthesizing highly purified,

pharmaceutical grade tasimelteon.        Claim 24 claims “Purified tasimelteon wherein the

tasimelteon does not contain” certain enumerated impurities “at a concentration of greater than

about 0.15%.”

                                         VI.     COUNT I

                        (INFRINGEMENT OF THE RE604 PATENT)

                48.    The allegations above are incorporated herein by reference.

                49.    Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the RE604 patent and any extensions thereof.

                50.    Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the RE604 patent. The Notice Letter represents that Teva’s

ANDA was submitted with a Paragraph IV Certification that the RE604 patent purportedly is

invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

                51.    Teva thus has actual knowledge of the RE604 patent.

                52.    Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the RE604 patent will not be infringed by Teva’s ANDA Product apart

from arguing that the RE604 patent is invalid.




                                                 11
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 12 of 40 PageID #: 1383



                53.    The   FDA-approved HETLIOZ®             Label instructs    physicians     that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                54.    The   HETLIOZ®       Label    further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                55.    The HETLIOZ® Label further instructs physicians to “[a]void use of

HETLIOZ in combination with fluvoxamine or other strong CYP1A2 inhibitors because of a

potentially large increase in tasimelteon exposure and greater risk of adverse reactions.”

                56.    On information and belief, the Teva ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

                57.    Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the RE604 patent, and Vanda has the right to enforce the RE604 patent

and sue for infringement thereof.

                58.    The RE604 patent is listed in the FDA’s Approved Drug Products with

Therapeutic Equivalence Evaluations (the “Orange Book”) for HETLIOZ® in its 20 mg

strength.

                59.    On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe at least claims 1, 6, and 7 of the

RE604 patent.

                60.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claims 1, 6, and 7 of the

RE604 patent.




                                                12
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 13 of 40 PageID #: 1384



               61.     Teva has infringed the RE604 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic

tasimelteon in its 20 mg strength for the treatment of Non-24, which is covered by one or more

claims of the RE604 patent, prior to the expiration of the RE604 patent.

               62.     The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the RE604 patent, including at least claims 1, 6, and 7

under 35 U.S.C. § 271(a), (b), and/or (c).

               63.     Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(III)

(“Paragraph III Certification”) as provided in 21 C.F.R. § 314.94(a)(12)(viii)(A).

               64.     Vanda seeks entry of an order declaring that Teva has infringed the RE604

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               65.     Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the RE604 patent or any later expiration of exclusivity

for the RE604 patent to which Vanda becomes entitled.

               66.     Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the RE604 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               67.     On information and belief, Teva’s statement of the factual and legal bases

for its opinion regarding the invalidity and noninfringement of the RE604 patent is devoid of an




                                                13
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 14 of 40 PageID #: 1385



objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               68.     To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.

                                           VII.   COUNT II

                          (INFRINGEMENT OF THE ’995 PATENT)

               69.     The allegations above are incorporated herein by reference.

               70.     Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’995 patent and any extensions thereof.

               71.     Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the ’995 patent. The Notice Letter represents that the Teva

ANDA was submitted with a Paragraph IV Certification that the ’995 patent purportedly is

invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

               72.     Teva thus has actual knowledge of the ’995 patent.

               73.     Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the ’995 patent will not be infringed by Teva’s ANDA Product apart from

arguing that the ’995 patent is invalid.

               74.     The    FDA-approved HETLIOZ®            Label instructs     physicians    that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”




                                                  14
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 15 of 40 PageID #: 1386



                75.    The      HETLIOZ®     Label    further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                76.    The HETLIOZ® Label further instructs physicians to “[a]void use of

HETLIOZ in combination with fluvoxamine or other strong CYP1A2 inhibitors because of a

potentially large increase in tasimelteon exposure and greater risk of adverse reactions.”

                77.    On information and belief, the Teva ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

                78.    Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the ’995 patent, and Vanda has the right to enforce the ’995 patent and

sue for infringement thereof.

                79.    The ’995 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength.

                80.    On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe claim 1 of the ’995 patent.

                81.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe claim 1 of the ’995 patent.

                82.    Teva has infringed the ’995 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic

tasimelteon in its 20 mg strength for the treatment of Non-24, which is covered by claim 1 of the

’995 patent, prior to the expiration of the ’995 patent.




                                                 15
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 16 of 40 PageID #: 1387



               83.     The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of claim 1 of the ’995 patent under 35 U.S.C. § 271(a), (b), and/or (c).

               84.     Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               85.     Vanda seeks entry of an order declaring that Teva has infringed the ’995

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               86.     Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’995 patent or any later expiration of exclusivity for

the ’995 patent to which Vanda becomes entitled.

               87.     Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of claim 1 of the ’995 patent. Pursuant to 35

U.S.C. § 283, Vanda is entitled to a permanent injunction against further infringement. Vanda

does not have an adequate remedy at law.

               88.     On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’995 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               89.     To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.




                                                 16
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 17 of 40 PageID #: 1388



                                      VIII.     COUNT III

                          (INFRINGEMENT OF THE ’234 PATENT)

                90.    The allegations above are incorporated herein by reference.

                91.    Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’234 patent, and any extensions thereof.

                92.    Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the ’234 patent. The Notice Letter represents that the Teva

ANDA was submitted with a Paragraph IV Certification that the ’234 patent purportedly is

invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

                93.    Teva thus has actual knowledge of the ’234 patent.

                94.    Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the ’234 patent will not be infringed by Teva’s ANDA Product apart from

arguing that the ’234 patent is invalid.

                95.    The    FDA-approved HETLIOZ®             Label instructs    physicians     that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                96.    The    HETLIOZ®        Label   further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                97.    The HETLIOZ® Label further instructs physicians to “[a]void use of

HETLIOZ in combination with fluvoxamine or other strong CYP1A2 inhibitors because of a

potentially large increase in tasimelteon exposure and greater risk of adverse reactions,” and to


                                                 17
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 18 of 40 PageID #: 1389



“[a]void use of HETLIOZ in combination with strong CYP1A2 inhibitors because of increased

exposure.”

               98.     On information and belief, the Teva ANDA seeks approval for a 20mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

               99.     Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the ’234 patent, and Vanda has the right to enforce the ’234 patent and

sue for infringement thereof.

               100.    The ’234 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength.

               101.    On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe at least claim 3 of the ’234

patent.

               102.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claim 3 of the ’234 patent.

               103.    Teva has infringed the ’234 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic

tasimelteon in its 20 mg strength, for the treatment of Non-24, which is covered by one or more

claims of the ’234 patent, prior to the expiration of the ’234 patent.

               104.    The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the ’234 patent, including at least claim 3, under 35

U.S.C. § 271(a), (b), and/or (c).




                                                 18
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 19 of 40 PageID #: 1390



               105.    Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               106.    Vanda seeks entry of an order declaring that Teva has infringed the ’234

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               107.    Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’234 patent or any later expiration of exclusivity for

the ’234 patent to which Vanda becomes entitled.

               108.    Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the ’234 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               109.    On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’234 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               110.    To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.



                                        IX.    COUNT IV

                            (INFRINGEMENT OF THE ’913 PATENT)

               111.    The allegations above are incorporated herein by reference.




                                                 19
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 20 of 40 PageID #: 1391



                112.   Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’913 patent and any extensions thereof.

                113.   Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the ’913 patent. The Notice Letter represents that the Teva

ANDA was submitted with a Paragraph IV Certification that the ’913 patent purportedly is

invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

                114.   Teva thus has actual knowledge of the ’913 patent.

                115.   Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the ’913 patent will not be infringed by Teva’s ANDA Product apart from

arguing that the ’913 patent is invalid.

                116.   The      FDA-approved HETLIOZ®           Label instructs    physicians     that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                117.   The      HETLIOZ®     Label    further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                118.   On information and belief, the Teva ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

                119.   Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the ’913 patent, and Vanda has the right to enforce the ’913 patent and

sue for infringement thereof.




                                                 20
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 21 of 40 PageID #: 1392



               120.    The ’913 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength.

               121.    On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe at least claims 1 and 4 of the

’913 patent.

               122.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claims 1 and 4 of the ’913

patent.

               123.    Teva has infringed the ’913 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic

tasimelteon, in its 20 mg strength, for the treatment of Non-24, which is covered by one or more

claims of the ’913 patent, to the expiration of the ’913 patent.

               124.    The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the ’913 patent, including at least claims 1 and 4,

under 35 U.S.C. § 271(a), (b), and/or (c).

               125.    Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               126.    Vanda seeks entry of an order declaring that Teva has infringed the ’913

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).




                                                 21
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 22 of 40 PageID #: 1393



               127.    Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’913 patent or any later expiration of exclusivity for

the ’913 patent to which Vanda becomes entitled.

               128.    Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the ’913 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               129.    On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’913 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               130.    To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.

                                          X.    COUNT V

                         (INFRINGEMENT OF THE ’910 PATENT)

               131.    The allegations above are incorporated herein by reference.

               132.    Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’910 patent and any extensions thereof.

               133.    Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the ’910 patent. The Notice Letter represents that the Teva

ANDA was submitted with a Paragraph IV Certification that the ’910 patent purportedly is


                                                 22
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 23 of 40 PageID #: 1394



invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

                134.   Teva thus has actual knowledge of the ’910 patent.

                135.   Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the ’910 patent will not be infringed by Teva’s ANDA Product apart from

arguing that the ’910 patent is invalid.

                136.   The    FDA-approved HETLIOZ®           Label instructs    physicians   that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                137.   The    HETLIOZ®      Label   further   instructs   physicians   that   “The

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                138.   The HETLIOZ® Label further instructs physicians to “Avoid use of

HETLIOZ in combination with rifampin or other CYP3A4 inducers because of a potentially

large decrease in tasimelteon exposure with reduced efficacy,” and to “Avoid use of HETLIOZ

in combination with rifampin or other CYP3A4 inducers, because of decreased exposure.”

                139.   On information and belief, the Teva ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

140.            Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment of

Non-24 is covered by the ’910 patent, and Vanda has the right to enforce the ’910 patent and sue

for infringement thereof.

141.            The ’910 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength.




                                               23
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 24 of 40 PageID #: 1395



               142.    On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe at least claim 2 of the ’910

patent.

               143.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claim 2 of the ’910 patent.

               144.    Teva has infringed the ’910 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic

tasimelteon, in its 20 mg strength, for the treatment of Non-24, which is covered by one or more

claims of the ’910 patent, prior to the expiration of the ’910 patent.

               145.    The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the ’910 patent, including at least claim 2, under 35

U.S.C. § 271(a), (b), and/or (c).

               146.    Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               147.    Vanda seeks entry of an order declaring that Teva has infringed the ’910

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               148.    Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’910 patent or any later expiration of exclusivity for

the ’910 patent to which Vanda becomes entitled.




                                                 24
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 25 of 40 PageID #: 1396



               149.    Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the ’910 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               150.    On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’910 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               151.    To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.

                                        XI.    COUNT VI

                         (INFRINGEMENT OF THE ’241 PATENT)

               152.    The allegations above are incorporated herein by reference.

               153.    Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’241 patent and any extensions thereof.

               154.    Teva’s Notice Letter states that Teva filed the ANDA seeking approval to

manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for the treatment

of Non-24 before the expiration of the ’241 patent. The Notice Letter represents that the Teva

ANDA was submitted with a Paragraph IV Certification that the ’241 patent purportedly is

invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of Teva’s ANDA Product.

               155.    Teva thus has actual knowledge of the ’241 patent.




                                                 25
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 26 of 40 PageID #: 1397



                156.   Teva’s Detailed Statement does not provide any separate legal or factual

bases for stating that the ’241 patent will not be infringed by Teva’s ANDA Product apart from

arguing that the ’241 patent is invalid.

                157.   The      FDA-approved HETLIOZ®          Label instructs    physicians     that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                158.   The      HETLIOZ®    Label    further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                159.   On information and belief, the Teva ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).

                160.   Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the ’241 patent, and Vanda has the right to enforce the ’241 patent and

sue for infringement thereof.

                161.   The ’241 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength.

                162.   On information and belief, the Teva ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe at least claim 4 of the ’241

patent.

                163.   On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claim 4 of the ’241 patent.

                164.   Teva has infringed the ’241 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Teva ANDA to FDA seeking to obtain approval for generic




                                                26
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 27 of 40 PageID #: 1398



tasimelteon, in its 20 mg strength, for the treatment of Non-24, which is covered by one or more

claims of the ’241 patent, prior to the expiration of the ’241 patent.

               165.    The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the ’241 patent, including at least claim 4, under 35

U.S.C. § 271(a), (b), and/or (c).

               166.    Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               167.    Vanda seeks entry of an order declaring that Teva has infringed the ’241

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               168.    Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’241 patent, or any later expiration of exclusivity for

the ’241 patent to which Vanda becomes entitled.

               169.    Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the ’241 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               170.    On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’241 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                 27
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 28 of 40 PageID #: 1399



               171.    To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.

                                      XII.     COUNT VII

                         (INFRINGEMENT OF THE ’977 PATENT)

               172.    The allegations above are incorporated herein by reference.

               173.    Teva filed the Teva ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’977 patent and any extensions thereof.

               174.    Teva’s Supplemental Notice Letter states that Teva filed the ANDA

seeking approval to manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg

strength for the treatment of Non-24 before the expiration of the ’977 patent. The Supplemental

Notice Letter represents that an Amendment to the Teva ANDA was submitted with a Paragraph

IV Certification that the ’977 patent purportedly is invalid, unenforceable, and/or will not be

infringed by the commercial manufacture, use, or sale of Teva’s ANDA Product.

               175.    The ’977 patent is listed in the Orange Book for HETLIOZ® in its 20 mg

strength and ANDA applicants generally must amend or supplement ANDAs to submit an

appropriate patent certification for patents that issue after submission of the ANDA pursuant to

21 U.S.C. § 355(j)(2)(B)(ii)(II) and 21 C.F.R. § 314.94(a)(12)(viii)(C)(ii).

               176.    Teva thus has actual knowledge of the ’977 patent.

               177.    Teva’s Supplemental Detailed Statement does not provide any separate

legal or factual bases for stating that the ’977 patent will not be infringed by Teva’s ANDA

Product apart from arguing that the ’977 patent is invalid.

               178.    Vanda has the right to enforce the ’977 patent and sue for infringement

thereof.


                                                28
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 29 of 40 PageID #: 1400



               179.    On information and belief, Teva has made and will continue to make

substantial and meaningful preparations to import into the United States and/or offer to sell, sell,

and/or use within the United States products which are made by a process or using purified

tasimelteon patented by the ’977 patent.

               180.    On information and belief, Teva’s preparations include, but are not limited

to, the development of Teva’s ANDA Product, systematically attempting to meet the applicable

regulatory requirements for approval of Teva’s ANDA Product, and engaging in litigation to

manufacture, offer to sell, sell, use, and/or import Teva’s ANDA Product prior to the expiration

of the ’977 patent.

               181.    On information and belief, Teva intends to use the processes and purified

tasimelteon claimed in the ’977 patent to prepare the tasimelteon in Teva’s ANDA Product.

               182.    On information and belief, the tasimelteon in Teva’s ANDA Product is

intact and without material change from the tasimelteon resulting from the processes of the ’977

patent.

               183.    On information and belief, the tasimelteon resulting from the processes of

the ’977 patent is an essential part of Teva’s ANDA Product.

               184.    On information and belief, the tasimelteon resulting from the processes of

the ’977 patent is not a trivial or non-essential component of another product.

               185.    On information and belief, Teva’s ANDA Product is covered by one or

more claims of the ’977 patent.

               186.    On information and belief, Teva’s ANDA Product is not a staple article of

commerce and has no substantial uses that do not infringe at least claims 1, 18, 22, 23, and 24 of

the ’977 patent.




                                                29
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 30 of 40 PageID #: 1401



               187.    Teva has infringed and will infringe the ’977 patent under 35 U.S.C.

§ 271(e)(2)(A) by virtue of its submission of the Teva ANDA, and any amendments thereto, to

FDA seeking to obtain approval for generic tasimelteon covered by one or more claims of the

’977 patent, prior to the expiration of the ’977 patent.

               188.    The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Teva ANDA would infringe directly or contribute to or induce

the infringement of one or more claims of the ’977 patent, including at least claims 1, 18, 22, 23,

and 24, under 35 U.S.C. § 271(a), (b), (c), and/or (g).

               189.    On information and belief, Teva will induce others to infringe and/or

contribute to the infringement of at least claims 1, 18, 22, 23, and 24 of the ’977 patent under 35

U.S.C. § 271(b) and/or (c) by, among other things, actively and knowingly aiding and abetting

others to infringe, including, but not limited to the manufacturer of Teva’s ANDA products, or

its Active Pharmaceutical Ingredient (“API”), or other subsequence purchasers, distributors, or

users thereof, which product or its manufacture constitutes direct infringement of at least claims

1, 18, 22, 23, and 24 of the ’977 patent.

               190.    On information and belief, Teva’s aiding and abetting includes Teva’s

engagement of, contracting of, and/or encouragement of others to engage in the manufacture,

use, sale, or importation of Teva’s ANDA Product.

               191.    On information and belief, Teva will induce others to infringe and/or

contribute to the infringement of at least claims 1, 18, 22, 23, and 24 of the ’977 patent under §

271(b) and/or (c) by making, using, selling, offering to sell, and/or importing Teva’s ANDA

Product and/or the API thereof.




                                                 30
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 31 of 40 PageID #: 1402



               192.    On information and belief, subsequent purchasers, distributors or users

thereof will also directly infringe at least claims 1, 18, 22, 23, and 24 of the ’977 patent.

               193.    On information and belief Teva will infringe at least claim 1 of the ’977

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using Teva’s ANDA

Product or the API for Teva’s ANDA Product.

               194.    On information and belief, Teva’s ANDA Product and/or the API for

Teva’s ANDA Product is not materially changed by subsequent process.

               195.    On information and belief, Teva’s ANDA Product and the API for Teva’s

ANDA Product are not a trivial or non-essential component of another product.

               196.    Vanda seeks entry of an order requiring that Teva amend its Paragraph IV

Certification in the Teva ANDA to a Paragraph III Certification as provided in 21 C.F.R.

§ 314.94(a)(12)(viii)(A).

               197.    Vanda seeks entry of an order declaring that Teva has infringed the ’977

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               198.    Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Teva ANDA be a date

that is not earlier than the expiration of the ’977 patent, or any later expiration of exclusivity for

the ’977 patent to which Vanda becomes entitled.

               199.    Vanda will be irreparably harmed if Teva is not enjoined from infringing

or actively inducing or contributing to infringement of one or more claims of the ’977 patent.

Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.




                                                  31
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 32 of 40 PageID #: 1403



               200.    On information and belief, Teva’s statement of the factual and legal basis

for its opinion regarding the invalidity and noninfringement of the ’977 patent is devoid of an

objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               201.    To the extent Teva commercializes its product, Vanda will also be entitled

to damages under 35 U.S.C. § 284.

                                    PRAYER FOR RELIEF

               WHEREFORE, Vanda respectfully requests that this Court enter judgment in its

favor against Teva and grant the following relief:

               A.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the RE604 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the RE604 patent;

               B.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’995 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the ’995 patent;

               C.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’234 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the ’234 patent;


                                                32
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 33 of 40 PageID #: 1404



               D.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’913 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the ’913 patent;

               E.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’910 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States generic tasimelteon for

the treatment of Non-24 before the expiration of the ’910 patent;

               F.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’241 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the ’241 patent;

               G.      an adjudication that Teva has infringed directly, contributed to, or induced

the infringement of one or more claims of the ’977 patent under 35 U.S.C. § 271(e)(2)(A) by

submitting to FDA the Teva ANDA to obtain approval for the commercial manufacture, use,

offer for sale, sale, distribution in, or importation into the United States of generic tasimelteon

for the treatment of Non-24 before the expiration of the ’977 patent;

               H.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the RE604 patent under 35 U.S.C. § 271(a), (b), and/or (c)




                                                33
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 34 of 40 PageID #: 1405



if it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the RE604 patent;

               I.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’995 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’995 patent;

               J.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’234 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’234 patent;

               K.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’913 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’913 patent;

               L.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’910 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’910 patent;

               M.      a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’241 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’241 patent;




                                                 34
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 35 of 40 PageID #: 1406



               N.     a declaration that Teva will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’977 patent under 35 U.S.C. § 271(a), (b), (c), and/or

(g) if it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the

United States generic tasimelteon for the treatment of Non-24 before the expiration of the ’977

patent;

               O.     an order requiring that Teva amend its Paragraph IV Certification to a

Paragraph III certification as provided in 21 C.F.R. § 314.94(a)(12)(viii)(A);

               P.     an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the RE604 patent or any later period of exclusivity to which

Vanda is or may become entitled;

               Q.     an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’995 patent or any later period of exclusivity to which

Vanda is or may become entitled;

               R.     an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’234 patent or any later period of exclusivity to which

Vanda is or may become entitled;

               S.     an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’913 patent or any later period of exclusivity to which

Vanda is or may become entitled;




                                                35
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 36 of 40 PageID #: 1407



              T.      an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’910 patent or any later period of exclusivity to which

Vanda is or may become entitled;

              U.      an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’241 patent or any later period of exclusivity to which

Vanda is or may become entitled;

              V.      an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Teva ANDA for generic tasimelteon be a date that is not earlier

than the date of the expiration of the ’977 patent or any later period of exclusivity to which

Vanda is or may become entitled;

              W.      a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the RE604 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

              X.      a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’995 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;




                                               36
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 37 of 40 PageID #: 1408



              Y.      a permanent injunction enjoining Teva, their officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’234 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

              Z.      a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’913 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

              AA.     a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’241 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

              BB.     a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’910 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

              CC.     a permanent injunction enjoining Teva, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’977 patent, or contributing to or inducing




                                               37
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 38 of 40 PageID #: 1409



anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Teva ANDA;

               DD.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the RE604 patent, or contributing to or inducing anyone to do

the same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               EE.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’995 patent, or contributing to or inducing anyone to do the

same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               FF.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’913 patent, or contributing to or inducing anyone to do the

same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               GG.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’234 patent, contributing to, or inducing anyone to do the




                                                38
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 39 of 40 PageID #: 1410



same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               HH.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’241 patent, or contributing to or inducing anyone to do the

same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               II.     an order enjoining Teva, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’977 patent, or contributing to or inducing anyone to do the

same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Teva ANDA while the litigation is

pending;

               JJ.     an assessment of pre-judgment and post-judgment interest and costs

against Teva, together with an award of such interest and costs, in accordance with 35 U.S.C.

§ 284;

               KK.     an award to Vanda of its attorneys’ fees incurred in connection with this

lawsuit pursuant to 35 U.S.C. § 285; and

               LL.     such other and further relief as this Court may deem just and proper.




                                                39
Case 1:18-cv-00651-CFC Document 41 Filed 12/11/18 Page 40 of 40 PageID #: 1411



                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                  /s/ Karen Jacobs
                                  Karen Jacobs (#2881)
                                  Derek J. Fahnestock (#4705)
                                  1201 North Market Street
                                  P.O. Box 1347
                                  Wilmington, DE 19899
                                  (302) 658-9200
                                  jblumenfeld@mnat.com
                                  kjacobs@mnat.com
                                  dfahnestock@mnat.com

                                  Attorneys for Plaintiff
                                  Vanda Pharmaceuticals Inc.


OF COUNSEL:

Nicholas Groombridge
Eric Alan Stone
Kira A. Davis
Josephine Young
Daniel J. Klein
Jennifer Rea Deneault
PAUL, WEISS, RIFKIND, WHARTON
    & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019
(212) 373-3000

December 7, 2018
